DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kobayashi et al., discloses a chamber, a substrate support, a lower electrode, a first RF power supply, a second RF power supply, an electromagnet, and a controller for controlling the RF power supplies and an electromagnet.  However, Kobayashi et al. fail to teach nor is there motivation for forming a second plasma from the second gas in the chamber with the first and second RF signals and the magnetic field, and wherein during forming of the second plasma, the second RF signal is supplied to the lower electrode at a second power level greater than the first power level.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tetsuka et al.’938, Iwase et al.’459, Barnes et al.’082, Kondo’407, Nagaseki et al.’547, Kobayashi et al.’748, and Maeda et al.’928 teach a controller controlling the RF power supplies and an electromagnet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/            Examiner, Art Unit 1716                                                                                                                                                                                            
/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716